Case 2:19-cv-10824-LJM-EAS ECF No. 18 filed 09/14/20                  PageID.1072       Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 JENNIFER L. BOOTH,

         Plaintiff,                                  Case No. 19-10824
                                                     Honorable Laurie J. Michelson
 v.                                                  Magistrate Judge Elizabeth A. Stafford

 ANDREW W. SAUL,
 COMMISSIONER OF SOCIAL
 SECURITY

         Defendant.


       ORDER ACCEPTING REPORT AND RECOMMENDATION [17],
   GRANTING BOOTH’S MOTION FOR SUMMARY JUDGMENT [13], AND
 DENYING THE COMMISSIONER’S MOTION FOR SUMMARY JUDGMENT [15]


       Before the Court is Magistrate Judge Elizabeth A. Stafford’s August 27, 2020, Report and

Recommendation. (ECF No. 17.) At the conclusion of her report, Magistrate Judge Stafford

notified the parties that they were required to file any objections within 14 days of service, as

provided in Federal Rule of Civil Procedure 72(b)(2) and Eastern District of Michigan Local Rule

72.1(d), and that “[f]ailure to file specific objections constitutes a waiver of any further right of

appeal.” (ECF No. 17, PageID.1069–1070.) To date, the time to file objections has expired and no

objections have been filed.

       The Court finds that the parties’ failure to object is a procedural default, waiving review of

the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–50

(6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,

474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-

appellate-review rule rested on the assumption “that the failure to object may constitute a
Case 2:19-cv-10824-LJM-EAS ECF No. 18 filed 09/14/20                PageID.1073      Page 2 of 2




procedural default waiving review even at the district court level.” 474 U.S. at 149; see also

Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the United States Constitution.

       The Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report and accepts her recommended disposition. Accordingly, Plaintiff Booth’s motion

for summary judgment (ECF No. 13) is GRANTED and Defendant Commissioner’s motion (ECF

No. 15) is DENIED. This matter is REMANDED to the Administrative Law Judge for further

consideration under the fourth sentence of 42 U.S.C. § 405(g).

       SO ORDERED.

       Dated: September 14, 2020


                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE




                                                2
